Title: From George Washington to Robert Lewis, 29 April 1793
From: Washington, George
To: Lewis, Robert



Dear Sir
Philadelphia April 29th 1793

The Land which was given to me by my mother, or as Heir at law I am entitled to without—I do, as I told you at Mt Vernon, make you a present of. It lyes near the Accoceek old Furnace and about eight miles from Falmouth on the Road leading to it containing, as I have generally understood, about 400 Acres of the most valuable Pine in that part of the Country; but which, as I have been informed, has been much pillaged by Trespassers. When you can ascertain the bounds by a Survey thereof for I have no Papers to aid you in doing it I shall be ready to convey to you my Right.
I repeat my wish that you would attend to that small tract of mine on Potomac, abt a dozn miles above the town of Bath; & to the lots which I have in that place. And whensoever you may be in Winchester, I request you will make particular enquiry into the condition of a lot which I have in that town, & an out lot belonging to it in the Common adjoining thereto; & know if some advantage cannot be made of them—The Number of either I am unable to give, unless I was at Mount Vernon; but the enclosed letter contains the most recent information of the town Lot.
Do you know whether Major Harrison went to Mount Vernon

as you expected he would do? Or have you heard any thing further of his intentions, respecting his Land adjoining me. I do not wish you to appear forward in your Overtures to him, but wis⟨h⟩ notwithstanding to know what may be expected in this matter. Remember me to Mrs Lewis and be assured of the frien⟨d⟩ship & regard of Your Affecte Uncle

Go: W——n

